—Judgment, Supreme Court, New York County (Harold Beeler, J.), rendered January 5, 1995, convicting defendant, upon his plea of guilty, of criminal possession of a controlled substance in the third degree, criminal sale of a controlled substance in the third degree and criminal possession of a weapon in the second degree, and sentencing him to concurrent terms of 4 to 8 years, 41/2 to 9 years and 41/2 to 9 years, unanimously affirmed.
Defendant’s application to withdraw his guilty plea was properly denied, without a hearing. We reject defendant’s claim that he had a cooperation agreement, or that the People reneged on any promise to defendant. The record is clear that the People retained discretion to evaluate the information provided by defendant, and to take such cooperation, and its results, into consideration in formulating a plea offer (see, People v Brown, 160 AD2d 256, lv denied 76 NY2d 785). Defendant was not entitled to a hearing to advance his meritless claim that the People had obligated themselves to make a more lenient plea offer. Likewise, defendant’s bare allegations of innocence and coercion did not warrant a hearing (People v Drayton, 205 AD2d 470, lv denied 84 NY2d 825). Concur—Rosenberger, J. P., Ross, Williams, Mazzarelli and Andrias, JJ.